Citation Nr: 0835175	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  04-43 940	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to a rating higher than 20 percent for 
lumbosacral strain with arthritic changes and intervertebral 
disc disease.

2. Entitlement to a rating higher than 20 percent for 
radiculopathy of the right lower extremity associated with 
lumbar disc disease prior to April 5, 2007, and to a rating 
higher than 40 percent from April 5, 2007.

3. Entitlement to a rating higher than 10 percent for 
radiculopathy of the left lower extremity associated with 
lumbar disc disease.

4. Entitlement to special monthly compensation based on the 
loss of use of the right lower extremity.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1964 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In December 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record.  

In January 2007, the Board remanded the case for additional 
development.  Except for the claim for special monthly 
compensation, the requested development has been completed, 
no further action is necessary to comply with the Board's 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim for special monthly compensation due to loss of use 
of the right lower extremity is REMANDED to the RO via the 
Appeals Management Center in Washington, DC. 


FINDINGS OF FACT

1. Degenerative joint disease and degenerative disc disease 
of the lumbar spine is manifested by flexion of 40 degrees; 
there is no additional limited motion due to pain, 
fatigability, incoordination, or lack of endurance; there is 
no evidence of ankylosis; and no incapacitating episodes with 
bed rest prescribed by a physician.

2. Radiculopathy of the right lower extremity is manifested 
by no more than moderately severe incomplete paralysis. 

3. Radiculopathy of the left lower extremity is manifested by 
no more than mild incomplete paralysis. 


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235-5243 (2007).

2. The criteria for a 40 percent evaluation for radiculopathy 
of the right lower extremity associated with lumbar disc 
disease prior to April 5, 2007, have been met; and the 
criteria for a rating higher than 40 percent for 
radiculopathy of the right lower extremity have not been met.  
38 U.S.C.A. §§1155, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

3. The schedular criteria for a rating higher than 10 percent 
for radiculopathy of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 4.124, Diagnostic Code 8520 (2007).  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2004 and in January 2007.  The 
notice included the type of evidence needed to substantiate 
the claims for increase and the claim for special monthly 
compensation, namely, evidence indicating an increase in 
severity and the effect that worsening has on the claimant's 
employment and daily life.  

The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agency, 
such as private medical records or authorize VA to obtain the 
private medical records on his behalf.  The notice included 
the provisions for the effective date of the claims and for 
the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in November 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

To the extent that the VCAA notice did not include the 
Diagnostic Code under which the claimant was rated and 
general notice of the criteria, which consists of a specific 
measurement or test results, at this stage of the appeal, 
when the veteran already has notice of the pertinent 
Diagnostic Code and rating criteria as provided in the 
statements of the case in December 2004 and January 2005, and 
the supplemental statement of the case in November 2007, 
there is no reasonable possibility that further notice of the 
exact same information would aid in substantiating the claims 
as a reasonable person could be expected to understand what 
was needed to support the claims.  As the content error did 
not affect the essential fairness of the adjudication of the 
claims for increase, the presumption of prejudicial error as 
to the content error in the VCAA notice is rebutted.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA records and 
has afforded the veteran VA examinations.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By a rating decision in November 1978, the RO granted service 
connection for a low back strain.  

The current claim for increase was received in October 2003. 

Private records disclose that in October 2003 the veteran was 
evaluated for a long history of low back pain with a recent 
increase in frequency and intensity with radiating pain in 
the right lower extremity with intermittent paresthesia.  A 
MRI revealed a herniated disc at L2-L3.  Because conservative 
measures had failed, a fusion at L2-L3 was performed. 

On VA examination in January 2004, the veteran complained of 
daily back pain radiating to the right lower extremity.  He 
reported that he used a back brace.  The veteran denied any 
bowel or bladder dysfunction.  He related difficulties 
kneeling or squatting, and going up and down the stairs, but 
he was able to do the activities of daily living.    

For range of motion, flexion was to about 45 degrees, 
extension was to 5 degrees, right and left lateral flexion 
were to 15 degrees, and right and left lateral rotation were 
to 40 degrees.  The straight leg raising was negative.  There 
was decreased sensation along the anterior right thigh and 
right foot.  The strength of ankle dorsiflexion was 4 of 5.  
The patellar and Achilles tendon reflexes were 1+. 

On VA neurological evaluation in June 2004, the veteran 
stated that he sometimes used a cane because of weakness in 
the right lower extremity.  The pertinent findings were a 
positive straight leg raising at 30 degrees on the right side 
and right femoral neuropathy with sensory findings. 

On VA examination in October 2004, the veteran complained of 
low back pain with flare-ups of pain for which he took 
medication.  He stated that he uses a cane because of right 
leg weakness.  The veteran also related low back pain 
radiating to the left leg.  The examiner noted no 
intervertebral lumbar disk syndrome during the preceding 
year.  

On examination, flexion of the lumbar spine was to 40 degrees 
without pain and to 50 degrees with pain, extension was to 15 
degrees without pain and to 25 degrees with pain, lateral 
flexion to the right and the left were to 20 degrees without 
pain and 25 degrees with pain, and rotation to the left and 
the right was to 20 degrees without pain and to 25 degrees 
with pain.  No changes in the range of motion with repetitive 
use were noted.  The bilateral straight leg raising test was 
to 45 degrees.  There was bilateral absence of knee and 
Achilles reflexes, secondary to multiple radiculopathies in 
the lumbosacral spine.  

There was also decreased sensory perception in the anterior 
and lateral aspect of the right thigh compatible with 
meralgia due to neuropathy of the lateral femoral cutaneus 
nerve.  The examiner noted that the right thigh measured 3 
cm. or a little over an inch less than the left.  

By a rating decision in December 2004, the RO assigned a 
temporary total disability rating for convalescence, 
following the lumbar fusion in October 2003.  At the 
termination of the temporary total rating, the RO assigned 
separate ratings for the low back disability as follows: for 
lumbosacral strain with arthritic changes and intervertebral 
disc disease, 20 percent under Diagnostic Code 5243; for 
radiculopathy of the right lower extremity, 20 percent under 
Diagnostic Code 8520; and for radiculopathy of the left lower 
extremity, 10 percent under Diagnostic Code 8520. 

In a statement in March 2005, the veteran stated that in 
January 2005 he fell because his right leg collapsed. The 
veteran indicated that he had been bedridden at times for 
periods of up to 4 months.  

VA records, dated in August 2005, show that the veteran 
complained that he often trips over his right foot.  It was 
noted that foot drop was obvious when the veteran walked.  

In December 2005, the veteran testified that he had constant 
low back pain and increased weakness in his legs.  He stated 
that he had foot drop and that he was constantly stumbling. 

VA records disclose that in May 2006 the veteran was unable 
to toe or heel walk because of weakness of the right extensor 
lallucis longus.  

On VA examination in April 2007, the veteran complained of 
increasing back pain and paresthesia and weakness in the 
right lower extremity, but not in the left lower extremity.  
The veteran denied bladder or bowel dysfunction.  The veteran 
related 6 weeks of bed rest secondary to worsening 
lumbosacral pain in the previous year, not prescribed by a 
physician.  

On physical evaluation, there were no spasms over the lumbar 
spine. Gait was antalgic favoring the right side.  There was 
no unfavorable ankylosis of the lumbar spine.  On 
examination, forward flexion was to 45 degrees with pain from 
30 to 40 degrees without change with repetition.  Extension 
was to 25 degrees with pain from 20 to 25 degrees without 
change with repetition.  Left and right lateral rotation and 
flexion were to 20 degrees without pain or change with 
repetition.  Repetitive testing of range of motion did not 
result in additional pain, fatigue, weakness or 
incoordination.  Right extremity strength was decreased 
through the musculature.  Sensory examination was decreased 
throughout many locations in the lower extremities, as well 
as decreased sensation to pinprick and light touch over the 
right great toe.  There gross evidence of right quadriceps 
atrophy.  The examiner expressed the opinion that the veteran 
had moderately severe incomplete paralysis of the right lower 
extremity with foot drop.  

On VA examination in November 2007, the veteran denied any 
bowel or bladder incontinence.  The veteran stated with the 
use of a cane and an ankle/foot orthotic he could walk about 
2 miles without difficulty.  The veteran did not report any 
incapacitating episodes in the prior year.  There was no 
unfavorable ankylosis of the thoracolumbar spine.  Range of 
motion of the thoracolumbar spine was forward flexion to 45 
degrees, extension to 25 degrees with pain, left and right 
lateral flexion to 20 degrees without pain, and left and 
right rotation to 20 degrees without pain.  On repetitive 
testing, there was additional pain, fatigue, weakness or 
incoordination.

On neurological examination, the examiner noted decreased 
strength in the right lower extremity.  There was no 
significant atrophy in the muscles of the right lower 
extremity.  The veteran had 5/5 strength in the right lower 
extremity on motor testing.  Subjectively sensation was 
decreased in the great toe, second, third and fourth toes.  
Sensation was intact in the fifth toe and the rest of the 
right lower extremity.  Lasegue's sign was negative.  The 
examiner indicated that the veteran had no problems with his 
left lower extremity.  There was no footdrop, atrophy, 
paralysis or paraesthesia of the left lower extremity.   

With respect to right foot function, the examiner described 
moderate paralysis in the right lower extremity causing 
footdrop with minimal muscular atrophy.  

By a rating decision in November 2007, the RO increased the 
rating for radiculopathy of the right lower extremity to 40 
percent effective April 5, 2007.

Claims for Increase 

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a; Diagnostic Code 5003.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Lumbosacral Strain with Arthritic Changes and Intervertebral 
Disc Disease

The veteran's claim for increase was received at the RO in 
October 2003.  The back disability is currently rated as 20 
percent disabling under Diagnostic Code 5243.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine for Diagnostic 
Codes 5235 to 5243.  Diagnostic Code 5243 may also be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the criteria for the next higher rating, 40 
percent, are forward flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are separately rated under the appropriate diagnostic code.  

A disability rated under Diagnostic Code 5243 is rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 40 percent, are incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  



Analysis

In order to warrant a higher rating for the thoracolumbar 
spine, forward flexion must be limited to 30 degrees or less 
or there is favorable ankylosis of the entire thoracolumbar 
spine.  As for limitation of forward flexion, on VA 
examination in January 2004, forward flexion was to 45 
degrees; on VA examination in October 2004, forward flexion 
was to 40 degrees; on VA examination in April 2007, forward 
flexion was to 45 degrees; and on VA examination in November 
2007, forward flexion was to 45 degrees.  Although on one 
occasion the veteran had pain beginning at 30 degrees, 
forward flexion was to 45 degrees.  Under the General Rating 
Formula for Diseases and Injuries of the Spine, the rating is 
for limitation of forward flexion with or without pain.  In 
other words, the rating is based on actual range of motion, 
not where pain begins.  Although the veteran has had fusion 
of the lumbar spine at L2-L3, ankylosis of entire 
thoracolumbar spine is not shown.  As forward flexion of the 
lumbar spine has been in the range of 40 to 45 degrees 
consistently throughout the appeal with no additional 
limitation due to repetitive movement, weakness, or 
incoordination, and in the absence of ankylosis of entire 
thoracolumbar spine, the criteria for a higher rating based 
on the General Rating Formula for Diseases and Injuries of 
the Spine have not been met, considering 38 C.F.R. §§ 4.40, 
4.45, and 4.59.

Regarding the criteria for rating intervertebral disc 
syndrome, although the veteran has stated that at times he 
has been bedridden for weeks, no physician has prescribed bed 
rest.  For this reason, the criteria for a higher rating 
based on incapacitating episodes have not been met. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Objective Neurological Abnormalities 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, any associated objective neurologic abnormality is 
separately rated under the appropriated diagnostic code. 

Under Diagnostic Code 8520, the criterion for a 40 percent 
rating for incomplete paralysis of the sciatic nerve is 
moderately severe incomplete paralysis.  The criterion for a 
60 percent rating requires severe incomplete paralysis with 
marked muscle atrophy.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than described in the 
criteria for an evaluation for complete paralysis of this 
nerve.  38 C.F.R. § 4.124a.

Right Lower Extremity

A Rating Higher than 20 percent prior to April 5, 2007

On VA neurological evaluation in June 2004, the veteran 
stated that he sometimes used a cane because of weakness in 
the right lower extremity.  The pertinent finding was right 
femoral neuropathy with sensory changes.  On VA examination 
in October 2004, the knee and Achilles reflexes were absent.  
There was also decreased sensory perception in the anterior 
and lateral aspect of the right thigh compatible with 
meralgia due to neuropathy of the lateral femoral cutaneous 
nerve.  The right thigh measured 3 cm. less than the left.  
VA records, dated in August 2005, show that the veteran 
complained that he often tripped over his right foot.  It was 
noted that foot drop was obvious when the veteran walked.  In 
May 2006, the veteran was unable to toe or heel walk because 
of weakness of the right extensor lallucis longus.  These 
findings are consistent with the findings of VA examination 
in April 2007 and the findings equate to moderately severe 
incomplete paralysis of the sciatic nerve under Diagnostic 
Code 8520.

As for a rating higher than 40 percent, on VA examinations in 
April 2007 and in November 2007, the examiners expressed the 
opinion that the veteran had moderately severe and moderate 
incomplete paralysis in the right lower extremity, 
respectively.  In the absence of severe incomplete paralysis 
with marked muscular atrophy in the right lower extremity, 
the criteria for a 60 percent rating under Diagnostic Code 
8520 have not been met.  

Left Lower Extremity

In October 2004, the veteran related low back pain radiating 
to the left leg.  On VA examination in April 2007, sensory 
examination was decreased in the left lower extremity.  On VA 
examination in November 2007, the examiner indicated that the 
veteran had no problems with his left lower extremity.  There 
was no footdrop, atrophy, paralysis, or paraesthesia of the 
left lower extremity.   

As the clinical findings do not reveal moderate incomplete 
paralysis in the left lower extremity, the criteria for a 
higher rating under Diagnostic Code 8520 have not been met. 


ORDER

A rating higher than 20 percent for lumbosacral strain with 
arthritic changes and intervertebral disc disease is denied.

A rating of 40 percent for radiculopathy of the right lower 
extremity prior to April 5, 2007, is granted. 

A rating higher than 40 percent for radiculopathy of the 
right lower extremity is denied.

A rating higher than 10 percent for radiculopathy of the left 
lower extremity is denied.


REMAND 

In its Remand in January 2007, the Board requested a VA 
neurological examination on the claim of loss of use of the 
right lower extremity. 

On VA examinations in April 2007 and in November 2007, the 
examiners recommended an EMG/Nerve Conduction Study to 
determine whether foot drop is due to compression of the 
common peroneal nerve or L5 radiculopathy or other pathology. 

In light of the above, the Board determines that additional 
evidentiary development is required before considering the 
merits of the claim.  Under the duty to assist, 38 C.F.R. § 
3.159, the claim is REMANDED for the following action. 

1. Schedule the veteran for a VA 
neurological examination to include an 
EMG/Nerve Conduction Study of the lower 
extremities to determine whether the 
veteran has right foot drop due to 
compression of the common peroneal nerve 
or L5 radiculopathy or other pathology. 

If the EMG/Nerve Conduction Study is 
consistent with right foot drop, but does 
not result in complete paralysis of the 
common peroneal nerve, the examiner is 
asked to describe right foot function in 
terms of balance and propulsion, and 
whether the same foot function could be 
accomplished equally well by an 
amputation stump with prosthesis. 

2. After the above development is 
completed, adjudicate the claim.  If the 
benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.








The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


